Citation Nr: 1127657	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating due to unemployability due to individual unemployability (TDIU) caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran had active duty for training from May to November 1958.  He also served on active duty from November 1961 to August 1962.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  

In May 2011, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  During that hearing, the Veteran raised contentions to the effect that service connection was warranted for pulmonary fibrosis and oxygen dependence due to his service-connected sinusitis.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is REFERRED to the RO for appropriate action.

After reviewing the record with respect to the Veteran's claim for a TDIU, the Board finds that additional development of the record is warranted, prior to further consideration by the Board.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

During his May 2011 video conference with the undersigned Acting Veterans Law Judge, the Veteran testified that he was unemployable by virtue of his service-connected disabilities:  maxillary sinusitis with chronic rhinitis and early nasal polypoid degeneration, evaluated as 50 percent disabling; degenerative disc disease of the lumbar spine, L2-L4, with spondylosis, evaluated as 40 percent disabling; and left leg shortening, evaluated as noncompensable.  Therefore, he maintained that a TDIU was warranted.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability due to service-connected disability.  38 C.F.R. § 3.340 (2010).  When, as here, the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that when, as here, there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2010). 

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18 (2010).

In March 2009, VA received the Veteran's claim for a TDIU.  

In considering the Veteran's appeal, the Board must first determine whether VA has met its statutory duty to assist him in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  That duty includes notice to him of the information and evidence necessary for him to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA will attempt to obtain.  To date, however, VA has not sent the Veteran such information with respect to his claim of entitlement to a TDIU.  

In an April 2008 statement from the Veteran's former employer, and in a May 2008 application for TDIU, it was noted that the Veteran worked for Goodyear Tire and Rubber Company for almost 42 years.  He reportedly worked in a managerial capacity and retired in 1997, after a two year leave of absence due to an unspecified long term disability.  
The Veteran has submitted a March 2009 statement from J. C., his former supervisor.  Mr. C. stated that for the 20 years he supervised the Veteran, he knew that the Veteran had low back problems, as well as difficulty breathing.  Mr. C. further stated that those disabilities ultimately forced the Veteran to retire.  

During his May 2010 video conference, the Veteran also testified that he had been receiving treatment for his respiratory problems, including sinusitis.  That treatment was rendered, in part, at the Cleveland Clinic by a Dr. C.  However, Dr. C.'s records have not been requested for association with the claims folder.  

Despite the foregoing evidence, the Veteran's employment records have not been associated with the claims folder.  In addition, the Board notes that the Veteran has not been examined by VA to determine whether his service-connected disabilities, alone, preclude him from securing and following all forms of substantially gainful employment.  

In light of the foregoing, the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  

2.  Request that the Goodyear Tire and Rubber Company provide copies of the Veteran's employment records relating to attendance (sick leave), and records reflecting the disorder(s) associated with the Veteran's two year leave of absence for long term disability in 1997 and records reflecting the reason(s) for his retirement.  Any supporting medical documentation must also be requested for association with the claims folder.  
If the Goodyear Tire and Rubber Company does not have such documents, request that it provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide copies of any employment records in his possession which address the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

If records of the Veteran's employment with the Goodyear Tire and Rubber Company are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  

3.  Request that the Veteran identify the name and address of all VA and non-VA health care providers who have treated him since March 2008 for any or all of his service-connected disabilities.  Then request those records directly from the health care providers so identified.  Such records must include, but are not limited to, those reflecting the Veteran's treatment by a Dr. C. at the Cleveland Clinic.

If the requested records reflect treatment by a health care provider affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

If the requested records reflect treatment by a health care provider not affiliated with the federal government, and those records are not available, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2010).

4.  Determine through the SSA whether the Veteran has ever received social security benefits based on disability.  If yes, request copies of all documents pertaining to the Veteran, including any administrative decision and the medical records relied upon concerning his claim.

5.  When the actions in parts 1, 2, 3, and 4 have been completed, schedule the Veteran for a comprehensive examination to determine whether the Veteran's service-connected disabilities, alone, preclude the Veteran from securing or following a substantially gainful occupation. The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The complete rationale for all opinions must be set forth by the examiner.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010). 

Should the Veteran fail to report for the scheduled VA examination, the RO must associate with the claims folder a copy of the letter notifying the Veteran of the date, time, and location of the examination.  In this regard, the RO must note whether the notice was returned as undeliverable by the Post Office.  

6.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



